FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEHRDAD TAIMOURZADEH,                            No. 10-56956
Individual,
                                                 D.C. No. 2:10-cv-02525-DMG-
               Plaintiff - Appellant,            AJW

  v.
                                                 MEMORANDUM *
TERENCE LAU; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Mehrdad Taimourzadeh appeals pro se from the district court’s judgment

dismissing his Americans with Disabilities Act (“ADA”) action alleging that

defendants discriminated against him on the basis of his disability. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal of an action as barred by the doctrine of res judicata. W. Radio Servs.

Co., Inc. v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997). We affirm.

      The district court properly dismissed Taimourzadeh’s action on the basis of

res judicata (claim preclusion) because his ADA and related state law claims were

based on the same primary right asserted in a prior state court action that was

dismissed with prejudice and Taimourzadeh did not appeal that dismissal. See

Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir.

2005) (“To determine the preclusive effect of a state court judgment federal courts

look to state law. California’s res judicata doctrine is based on a primary rights

theory.” (citation omitted)); see also Citizens for Open Gov’t v. City of Lodi, 140

Cal. Rptr. 3d 459, 482 (Ct. App. 2012) (concluding that a ruling was final for res

judicata purposes when the time to appeal the trial court judgment had expired).

      AFFIRMED.




                                          2                                       10-56956